Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT


by and among


SERVICESOURCE INTERNATIONAL, INC.

and the SHAREHOLDERS named herein

Dated: November 13, 2014

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page 1.   Definitions and Interpretation   1     (a) Definitions   1    
(b) Interpretation   5           2.   General; Securities Subject to this
Agreement   5     (a) Grant of Rights   5     (b) Registrable Securities   5    
(c )Holders of Registrable Securities   6     (d) Transfer of Registration
Rights   6           3.   Demand Registration   6     (a) Request for Demand
Registration   6     (b) Limitations   7     (c) Effective Demand Registration  
7     (d) Expenses   7     (e) Underwriting Procedures   8     (f) Selection of
Underwriters   8     (g) Withdrawal by the Initiating Holders   8     (h)
Withdrawal by the Company   9     (i) Suspension   10     (j) Confidentiality  
10           4.   Incidental or "Piggy-Back" Registration   10     (a) Request
for Incidental or "Piggy-Back" Registration   10     (b) Underwriting Procedures
  11     (c) Expenses   12           5.   Holdback Agreements   12     (a)
Restrictions on Public Sale by Designated Shareholders   12     (b) Restrictions
on Public Sale by the Company   12           6.   Registration Procedures   12  
  (a) Obligations of the Company   12     (b) Seller Requirements   17     (c)
Notice to Discontinue   17     (d) Registration Expenses   18           7.  
Indemnification; Contribution   18     (a) Indemnification by the Company   18  
  (b) Indemnification by Designated Shareholders   19     (c) Conduct of
Indemnification Proceedings   19     (d) Contribution   20           8.  
Required Reports and Rule 144   21

i

--------------------------------------------------------------------------------



        Page 9.   Miscellaneous   21     (a) Stock Splits, etc.   21     (b) No
Inconsistent Agreements   21     (c) Remedies   21     (d) Amendments and
Waivers   21     (e) Notices   22     (f) Permitted Assignees; Third Party
Beneficiaries   23     (g) Counterparts   23     (h) Headings   23     (i)
GOVERNING LAW   23     (j) Jurisdiction   23     (k) WAIVER OF JURY TRIAL   24  
  (l) Severability   24     (m) Rules of Construction   24     (n) Entire
Agreement   24     (o) Further Assurances   25     (p) Other Agreements   25

ii

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of November 13, 2014, by and among
ServiceSource International, Inc., a Delaware corporation (the "Company"), and
the shareholders that are party to this Agreement from time to time, as set
forth on the signature pages hereto (each, a "Designated Shareholder").

WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities (as
hereinafter defined).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 1. Definitions and Interpretation.

    

    Definitions
    . As used in this Agreement, and unless the context requires a different
    meaning, the following terms have the meanings indicated:
    
    
    
    "Affiliate" means, with respect to a Person, any other Person directly or
    indirectly controlling or controlled by or under direct or indirect common
    control with such specified Person. For purposes of this definition,
    "control" (including, with correlative meanings, the terms "controlling,"
    "controlled by" and "under common control with"), as used with respect to a
    Person, shall mean the possession, directly or indirectly, of the power to
    direct or cause the direction of the management or policies of such Person,
    whether through the ownership of voting securities, by agreement or
    otherwise.
    
    "Agreement" means this Registration Rights Agreement as the same may be
    amended, supplemented or modified in accordance with the terms hereof.
    
    "Altai" means Altai Capital Management, L.P. and its Affiliates, including
    Altai Capital Master Fund, Ltd.
    
    "Approved Underwriter" has the meaning set forth in Section 3(f) hereof.
    
    "Automatic Shelf Registration Statement" means an "automatic shelf
    registration statement" as defined in Rule 405 promulgated under the
    Securities Act.
    
    "Board of Directors" means the Board of Directors of the Company (or any
    duly authorized committee thereof).
    
    "Business Day" means any day other than a Saturday, Sunday or other day on
    which commercial banks in the State of New York are authorized or required
    by law or executive order to close.

1

--------------------------------------------------------------------------------



"Closing Price" means, with respect to the Registrable Securities, as of the
date of determination, (a) if the Registrable Securities are listed on a
national securities exchange, the closing price per share of a Registrable
Security on such date published in The Wall Street Journal (National Edition)
or, if no such closing price on such date is published in The Wall Street
Journal (National Edition), the average of the closing bid and asked prices on
such date, as officially reported on the principal national securities exchange
on which the Registrable Securities are then listed or admitted to trading; or
(b), if the Registrable Securities are not listed or admitted to trading on any
national securities exchange, the last sale price or, if such last sale price is
not reported, the average of the high bid and low asked prices in the
over-the-counter market, as reported by The Nasdaq Stock Market LLC or such
other system then in use; or (c) if on any such date the Registrable Securities
are not quoted by any such organization, the average of the closing bid and
asked prices as furnished by a professional market maker making a market in the
Registrable Securities selected by the Company; or (d) if none of (a), (b) or
(c) is applicable, a market price per share determined in good faith by the
Board of Directors. If trading is conducted on a continuous basis on any
exchange, then the closing price shall be as set forth at 4:00 P.M. New York
City time.

"Commission" means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

"Common Stock" means (i) the common stock, par value $0.0001 per share, of the
Company, (ii) any other common stock of the Company, (iii) any securities of the
Company or any successor or assign of the Company into which such stock
described in clauses (i) and (ii) is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iv) any securities received as a dividend or
distribution in respect of the securities described in clauses (i), (ii), and
(iii) above.

"Company" has the meaning set forth in the preamble to this Agreement.

"Company Underwriter" has the meaning set forth in Section 4(a) hereof.

"Demand Registration" has the meaning set forth in Section 3(a) hereof.

"Designated Shareholder" has the meaning set forth in the preamble to this
Agreement.

"Designated Shareholders' Counsel" has the meaning set forth in
Section 6(a)(i) hereof.

"Disclosure Package" means, with respect to any offering of Registrable
Securities, (i) the preliminary Prospectus, (ii) each Free Writing Prospectus
and (iii) all other information, in each case, that is deemed, under Rule 159
promulgated under the Securities Act, to have been conveyed to purchasers of
securities at the time of sale of such securities (including, without
limitation, a contract of sale).

2

--------------------------------------------------------------------------------



"End of Suspension Notice" has the meaning set forth in Section 3(i) hereof.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

"FINRA" means the Financial Industry Regulatory Authority.

"Free Writing Prospectus" means any "free writing prospectus" as defined in
Rule 405 promulgated under the Securities Act.

"Incidental Registration" has the meaning set forth in Section 4(a) hereof.

"Indemnified Party" has the meaning set forth in Section 7(c) hereof.

"Indemnifying Party" has the meaning set forth in Section 9(c) hereof.

"Initiating Holders" means, at any time, the Majority Designated Shareholders.

"Inspector" has the meaning set forth in Section 6(a)(i) hereof.

"Liability" has the meaning set forth in Section 7(a) hereof.

"Long-Form Registration" has the meaning set forth in Section 3(a) hereof.

"Majority Designated Shareholders" means beneficial owners of Registrable
Securities representing more than 50% of the total number of outstanding
Registrable Securities.

"Majority Initiating Holders" means Initiating Holders holding a majority of the
Registrable Securities held by all of the Initiating Holders.

"Market Price" means, on any date of determination, the average of the daily
Closing Price of the Registrable Securities for the immediately preceding
thirty days on which the national securities exchanges are open for trading;
provided, however, that if the Closing Price is determined pursuant to clause
(d) of the definition of Closing Price, the "Market Price" means such Closing
Price on the date of determination.

"Permitted Assignee" means, with respect to any Person, to the extent
applicable, (i)  a corporation, partnership or limited liability company, a
majority of the beneficial interests of which shall be held by such Person
and/or such Person's Affiliates and (ii) any Affiliate of such Person.

"Permitted Withdrawal" has the meaning set forth in Section 3(g) hereof.

3

--------------------------------------------------------------------------------



"Person" means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.

"Prospectus" means the prospectus related to any Registration Statement
(including, without limitation, a prospectus or prospectus supplement that
discloses information previously omitted from a prospectus filed as part of an
effective registration statement in reliance on Rule 415, 430A, 430B or 430C
under the Securities Act, as amended or supplemented by any amendment or
prospectus supplement), including post-effective amendments, and all materials
incorporated by reference in such prospectus.

"Records" has the meaning set forth in Section 6(a)(viii) hereof.

"Registrable Securities" means, subject to Section 2(b) and Section 2(d)(i)
hereof, any and all shares of Common Stock now or hereafter owned by the
Designated Shareholders.

"Registration Expenses" has the meaning set forth in Section 6(d) hereof.

"Registration Statement" means a registration statement filed pursuant to the
Securities Act.

"Resale Shelf" has the meaning set forth in Section 3(a) hereof.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

"Short-Form Registration" has the meaning set forth in Section 3(a) hereof.

"Special Registration Statement" shall mean (i) a registration statement
relating to any employee benefit plan (including a registration statement on
Form S-8 or any successor form thereto), (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction (including a registration statement on Form S-4 or any
successor form thereto), (iii) a registration statement related to
non-convertible debt securities, (iv) a registration statement related to stock
issued upon conversion of debt securities or (v) any other registration that
does not include substantially the same categories of information as would be
required to be included in a registration statement covering the sale of
Registrable Securities.

"Specified Period" means, with regard to the period after the effective date of
a Registration Statement for an offering, thirty (30) days; provided, that if
(i) the Company issues an earnings release or other material news or a material
event relating to the Company and its subsidiaries occurs during the last
seventeen (17) days of such

4

--------------------------------------------------------------------------------



        period or (ii) prior to the expiration of such period, the Company
        announces that it will release earnings results during the sixteen (16)
        day period beginning upon the expiration of such period, then to the
        extent necessary for a managing or co-managing underwriter of a
        registered offering required hereunder to comply with NASD Rule
        2711(f)(4), such period shall be extended until eighteen (18) days after
        the earnings release or the occurrence of the material news or event, as
        the case may be.
    
        "Suspension Notice" has the meaning set forth in Section 3(i) hereof.
    
        "Underwritten Offering" of securities means a public offering of such
        securities registered under the Securities Act in which an underwriter,
        placement agent or other intermediary participates in the distribution
        of such securities.
    
        "Valid Business Reason" has the meaning set forth in Section 3(h)(iv).
    
     b. Interpretation. Unless otherwise noted:
    
        
    
         i.   All references to laws, rules, regulations and forms in this
              Agreement shall be deemed to be references to such laws, rules,
              regulations and forms, as amended from time to time or, to the
              extent replaced, the comparable successor laws, rules, regulations
              and forms thereto in effect at the time.
        
              
        
         ii.  All references to agencies, self-regulatory organizations or
              governmental entities in this Agreement shall be deemed to be
              references to the comparable successor thereto.
        
              
        
         iii. All references to agreements and other contractual instruments
              shall be deemed to be references to such agreements or other
              instruments as they may be amended, waived, supplemented or
              modified from time to time.
        
              
        
         iv.  All references to any amount of securities (including Registrable
              Securities) shall be deemed to be a reference to such amount
              measured on an as-converted or as-exercised basis.
        
              

 2. General; Securities Subject to this Agreement.

    

     a. Grant of Rights . The Company hereby grants registration rights to the
        Designated Shareholders upon the terms and conditions set forth in this
        Agreement.
    
        
    
     b. Registrable Securities . For the purposes of this Agreement, Registrable
        Securities held by any Designated Shareholder will cease to be
        Registrable Securities, when (i) a Registration Statement covering such
        Registrable Securities has been declared effective under the Securities
        Act by the Commission and such Registrable Securities have been disposed
        of pursuant to such effective Registration Statement, (ii) the entire
        amount of the Registrable Securities held by any Designated Shareholder
        may be sold in a single sale, in the opinion of counsel reasonably
        satisfactory to the Company and the Majority Designated Shareholders,
        each in their reasonable judgment,

5

--------------------------------------------------------------------------------



        without any limitation as to volume or manner of sale pursuant to
        Rule 144 promulgated under the Securities Act, (iii) the Registrable
        Securities beneficially owned (as determined pursuant to Rule 13d-3
        promulgated under the Exchange Act) by such Designated Shareholder
        together with its Affiliates represents less than 1% of the outstanding
        shares of Common Stock or (iv) they have ceased to be outstanding.
    
     c. Holders of Registrable Securities . A Person is deemed to be a holder of
        Registrable Securities whenever such Person owns of record Registrable
        Securities. If the Company receives conflicting instructions, notices or
        elections from two or more Persons with respect to the same Registrable
        Securities, the Company may act upon the basis of the instructions,
        notice or election received from the registered owner of such
        Registrable Securities.
    
        
    
     d. Transfer of Registration Rights .
    
        
    
         i.  Each Designated Shareholder may transfer Registrable Securities
             with the associated registration rights under this Agreement
             (including transfers occurring by operation of law or by reason of
             intestacy) to a Permitted Assignee only if such Permitted Assignee
             agrees in writing to be bound as a Designated Shareholder by the
             provisions of this Agreement, such agreement being substantially in
             the form of Annex A hereto.
        
             
        
         ii. Subject to Section 2(b) hereof, if a Designated Shareholder assigns
             its rights under this Agreement in connection with the transfer of
             less than all of its Registrable Securities, the Designated
             Shareholder shall retain its rights under this Agreement with
             respect to its remaining Registrable Securities. If a Designated
             Shareholder assigns its rights under this Agreement in connection
             with the transfer of all of its Registrable Securities, such
             Designated Shareholder shall have no further rights or obligations
             under this Agreement, except under Section 7 hereof in respect of
             offerings in which it participated.
        
             

 3. Demand Registration .

    

     a. Request for Demand Registration . Subject to the conditions of this
        Section 3(a), if the Company shall receive a written request from the
        Initiating Holders on one or more occasions that the Company file a
        registration statement under the Securities Act, on Form S-1 ("Long-Form
        Registration"), Form S-3 ("Short-Form Registration"), or any successor
        form thereto (any such registration, a "Demand Registration"), covering
        the registration of shares of Common Stock, then the Company shall, as
        expeditiously as reasonably possible and subject to Section 9(b), effect
        the registration under the Securities Act of all Registrable Securities
        that the Initiating Holders have requested to be registered; provided,
        that for any registration pursuant to this Section 3(a), the aggregate
        market value (calculated based upon the Market Price of the Registrable
        Securities on the date on which the Company receives the written request
        for such registration) of the Registrable Securities to be registered
        (or included in a takedown from a Resale Shelf involving an Underwritten
        Offering) must be at least $15 million as of the date of the request for
        such registration or takedown (or at least $5

6

--------------------------------------------------------------------------------



    million as of the date of such request, calculated based upon the Market
    Price of the Registrable Securities on such date, in the event that the
    Registrable Securities to be registered (or included in a takedown from a
    Resale Shelf involving an Underwritten Offering) constitute all Registrable
    Securities as of the date of such request). At any time when the Company is
    eligible to file a registration statement on Form S-3 for a secondary
    offering of equity securities pursuant to Rule 415 under the Securities Act
    (a "Resale Shelf"), any registration statement requested pursuant to this
    Agreement shall be made as a Resale Shelf. Following the effectiveness of a
    Resale Shelf, any resale of shares of Common Stock pursuant to this
    Agreement shall be in the form of a "takedown" from such Resale Shelf rather
    than a separate registration statement. Each Designated Shareholder agrees
    that, except as required by applicable law, such Designated Shareholder
    shall treat as confidential the submission of a request for registration and
    shall not disclose or use the information contained in such request without
    the prior written consent of the Company until such time as the information
    contained therein is or becomes available to the public generally, other
    than as a result of disclosure by a Designated Shareholder in breach of the
    terms of this Agreement.

 b. Limitations . The Initiating Holders shall be entitled to only up to one (1)
    Long-Form Registration (provided that the Initiating Holders shall only be
    entitled to request such Long-Form Registration at a time when the Company
    is not eligible to file a registration statement on Form S-3 for a secondary
    offering of equity securities) and up to four (4) Short-Form Registrations
    (including takedowns from a Resale Shelf involving an Underwritten Offering,
    but not including any other takedowns from a Resale Shelf, which shall be
    unlimited) pursuant to this Section 3; provided, however, that if the number
    of shares of Registrable Securities requested by the Initiating Holders to
    be included in either a Short-Form Registration or a Long-Form Registration
    is reduced by more than 20% below that number requested by the Initiating
    Holders pursuant to Section 3(f), such registration shall not count against
    the limits set forth in this Section 3(b).

    

 c. Effective Demand Registration . Subject to Section 3(a), the Company shall
    use its reasonable best efforts to file a Registration Statement relating to
    a Demand Registration and to cause such Registration Statement to become
    effective as promptly as practicable but in no event later than one hundred
    twenty (120) days after it receives a request under Section 3(a) hereof,
    subject to Section 9(b), and to remain continuously effective for the lesser
    of (i) the period during which all Registrable Securities registered in such
    Demand Registration are sold or (ii) one hundred twenty (120) days.

    

 d. Expenses . Except as provided in Section 3(g) or 6(d) hereof, the Company
    shall pay all Registration Expenses in connection with a Demand
    Registration, whether or not such Demand Registration becomes effective;
    provided, however, that the Designated Shareholders participating in such
    registration shall pay their respective pro rata portion (based on their
    respective portion of the total Registrable Securities included in such
    registration) of the cost of preparing a Resale Shelf pursuant to Section
    3(a) (which, for the avoidance of doubt, shall exclude the cost of preparing
    any

7

--------------------------------------------------------------------------------



    document incorporated by reference in such Resale Shelf and any update to
    the Shelf Registration in connection with the Company's compliance with
    Section 6(a)(v) and (vi)).

 e. Underwriting Procedures . If the Majority Initiating Holders so elect, the
    Company shall use its commercially reasonable efforts to cause the offering
    made pursuant to a Demand Registration pursuant to this Section 3 to be in
    the form of a firm commitment Underwritten Offering and the managing
    underwriter or underwriters selected for such offering shall be the Approved
    Underwriter selected in accordance with Section 3(f) hereof. In connection
    with any Demand Registration under this Section 3 involving an Underwritten
    Offering, none of the Registrable Securities held by any Designated
    Shareholder making a request for inclusion of such Registrable Securities
    pursuant to Section 3(a) hereof shall be included in such Underwritten
    Offering unless such Designated Shareholder accepts the terms of the
    offering as agreed upon by the Company, the Majority Initiating Holders and
    the Approved Underwriter (including, without limitation, offering price,
    underwriting commissions or discounts and lockup agreement terms), and then
    only in such quantity as set forth below. If the Approved Underwriter
    advises the Company that the aggregate amount of such Registrable Securities
    requested to be included in such offering is sufficiently large to have a
    material adverse effect on the distribution or sales price of the
    Registrable Securities in such offering, then the Company shall include in
    such Demand Registration, to the extent of the amount that the Approved
    Underwriter believes may be sold without causing such material adverse
    effect, first, such number of Registrable Securities of the Designated
    Shareholders participating in the offering under Section 3(a) hereof,
    subject to Section 9(b), which Registrable Securities shall be allocated pro
    rata among such Designated Shareholders participating in the offering, based
    on the number of Registrable Securities held by each such Designated
    Shareholder, second, any other securities of the Company requested by
    holders thereof to be included in such registration, pro rata among such
    other holders based on the number of securities held by each such holder,
    and third, securities offered by the Company for its own account.

    

 f. Selection of Underwriters . If the Initiating Holders intend to distribute
    the Registrable Securities covered by their request by means of an
    underwriting, the Initiating Holders shall so advise the Company as part of
    such request made pursuant to Section 3(a). In such case, the Company and
    the Initiating Holders shall enter into an underwriting agreement in
    customary form with the underwriter or underwriters selected for such
    underwriting by the Majority Initiating Holders participating in the
    offering and the Company (such underwriter or underwriters, collectively,
    the "Approved Underwriter").

    

 g. Withdrawal by the Initiating Holders . The Majority Initiating Holders shall
    be entitled to withdraw or revoke a request for a Demand Registration
    without the prior written consent of the Company if (i) such withdrawal or
    revocation is as a result of facts or circumstances arising after the date
    on which a request for a Demand Registration was made and the Majority
    Initiating Holders reasonably determine that participation in such
    registration would have a material adverse effect on

8

--------------------------------------------------------------------------------



    the Initiating Holders, (ii) the Closing Price is more than 20% lower than
    the Closing Price on the date the Initiating Holders requested such Demand
    Registration or (iii) the Initiating Holders agree to pay all fees and
    expenses incurred by the Company in connection with such withdrawn
    registration (each, a "Permitted Withdrawal"). If a Permitted Withdrawal
    occurs under clauses (i) or (ii) above, the related Demand Registration
    shall be counted as a Demand Registration for purposes of Section 3(a)
    hereof, and if a Permitted Withdrawal occurs under clause (iii) above, the
    related Demand Registration shall not be counted as a Demand Registration
    for purposes of Section 3(a) hereof. Any Permitted Withdrawal shall
    constitute and effect an automatic withdrawal by all other Initiating
    Holders and any other Designated Shareholder participating in such Demand
    Registration pursuant to the provisions of Section 4 hereof.

 h. Withdrawal by the Company . The Company shall not be required to effect a
    registration, or a takedown from a Resale Shelf (which, solely in the case
    of clauses (ii), (iv) and (v) below, involves an Underwritten Offering),
    pursuant to this Section 3:

    

     i.   prior to the expiration of the Specified Period;
    
          
    
     ii.  within one hundred and eighty (180) days after the Company has
          effected a registration, or a takedown from a Resale Shelf involving
          an Underwritten Offering pursuant to this Agreement and such
          registration has been declared or ordered effective or such takedown
          from a Resale Shelf shall have been completed;
    
          
    
     iii. if, within five (5) days of receipt of a written request from the
          Initiating Holders pursuant to this Section 3, the Company acting in
          good faith gives notice to the Initiating Holders of the Company's
          intention to file a registration statement within ninety (90) days,
          other than pursuant to a Special Registration Statement; provided,
          that such right to delay a request shall be exercised by the Company
          not more than once in any twelve (12) month period;
    
          
    
     iv.  if, in the good faith judgment of the Board of Directors, as certified
          in writing by the Chairman of the Board of Directors or the Chief
          Executive Officer of the Company, it would be seriously detrimental to
          the Company and its shareholders for such registration statement to be
          effected at such time (including without limitation if such
          registration statement would materially adversely affect any proposal
          or plan of the Company or its subsidiaries to engage in any material
          acquisition of assets or stock or any merger, consolidation, tender
          offer, recapitalization, reorganization or other transaction involving
          the Company or its subsidiaries) (a "Valid Business Reason"), in which
          event the Company shall have the right to defer such filing for a
          period of not more than ninety (90) days after receipt of the request
          of the Initiating Holders; provided, that such ninety (90) day period
          may be extended for an additional thirty (30) days with the consent of
          the Majority Initiating Holders requesting the registration, which
          consent shall not be unreasonably withheld; provided, further, that
          such right to delay a request shall be exercised by the Company not
          more than once in any twelve (12) month period; or
    
          

9

--------------------------------------------------------------------------------



         v. more than twice in any twelve (12) month period.
        
            
    
     i. Suspension . The Company may suspend the use of a prospectus that is
        part of a Resale Shelf for up to sixty (60) days in the circumstances
        specified in Section 3(h)(iv) upon delivering to the Initiating Holders
        the certificate specified in Section 3(h)(iv) (a "Suspension Notice");
        provided, that such sixty (60) day period may be extended for an
        additional sixty (60) days with the consent of the Initiating Holders,
        which consent shall not be unreasonably withheld; provided, further,
        that such suspension right shall be exercised by the Company not more
        than once in any twelve (12) month period. A holder of Registrable
        Securities shall not effect any sales of Registrable Securities pursuant
        to such Registration Statement at any time after it has received a
        Suspension Notice from the Company and prior to receipt of an End of
        Suspension Notice (as defined below). The holders may recommence
        effecting sales of the Registrable Securities pursuant to the Resale
        Shelf following further written notice to such effect (an "End of
        Suspension Notice") from the Company to the holders. The Company shall
        act in good faith to permit any suspension period contemplated by this
        Section 3(i) to be concluded as promptly as reasonably practicable.
    
        
    
     j. Confidentiality . Each Designated Shareholder agrees that, except as
        required by applicable law, regulation or the rules of any national
        securities exchange, such Designated Shareholder shall treat as
        confidential the receipt of any notice pursuant to Section 3(h)(iv) or
        any Suspension Notice and shall not disclose or use the information
        contained in such notice without the prior written consent of the
        Company until such time as the information contained therein is or
        becomes available to the public generally, other than as a result of
        disclosure by a Designated Shareholder in breach of the terms of this
        Agreement.
    
        

 4. Incidental or "Piggy-Back" Registration .
    
    

     a. Request for Incidental or "Piggy-Back" Registration . For so long as any
        Designated Shareholder holds Registrable Securities, the Company shall
        notify the Designated Shareholder in writing at least fifteen (15) days
        prior to the filing of any registration statement under the Securities
        Act for purposes of a public offering of equity securities of the
        Company (including, but not limited to, registration statements relating
        to secondary offerings of securities of the Company, but excluding
        Special Registration Statements and any registration statement filed
        pursuant to a demand under Section 3), which notice shall describe the
        proposed registration and distribution and offer such Designated
        Shareholders the opportunity to register the number of Registrable
        Securities that each such Designated Shareholder may request (an
        "Incidental Registration"). If a Designated Shareholder desires to
        include in any such public offering all or any part of the Registrable
        Securities held by it, such Designated Shareholder shall, within fifteen
        (15) days after the above-described notice from the Company, so notify
        the Company in writing. Such notice shall state the intended method of
        disposition of the Registrable Securities by the Designated Shareholder.
        The Company shall use its commercially reasonable efforts to cause the
        managing underwriter or underwriters in the case of a proposed
        Underwritten Offering (the "Company Underwriter") to permit each

10

--------------------------------------------------------------------------------



    Designated Shareholder who has requested in writing to participate in the
    Incidental Registration pursuant to this Section 4(a) to include the number
    of such Designated Shareholder's Registrable Securities indicated by such
    Designated Shareholder in such offering on the same terms and conditions as
    the Common Stock of the Company or the account of such other shareholder, as
    the case may be, included therein. If the Designated Shareholder decides not
    to include all of its Registrable Securities in any public offering
    thereafter filed by the Company, such Designated Shareholder shall
    nevertheless continue to have the right to include any Registrable
    Securities in any subsequent public offering or public offerings as may be
    made by the Company, all upon the terms and conditions set forth herein. Any
    withdrawal of the Registration Statement by the Company for any reason shall
    constitute and effect an automatic withdrawal of any Incidental Registration
    related thereto. In connection with any Incidental Registration under this
    Section 4(a) involving an Underwritten Offering, the Company shall not be
    required to include any Registrable Securities in such Underwritten Offering
    unless the Designated Shareholders thereof accept the terms of the
    Underwritten Offering as agreed upon between the Company, such other
    shareholders, if any, and the Company Underwriter (including, without
    limitation, offering price, underwriting commissions or discounts and lockup
    agreement terms), and then only in such quantity as set forth below. If the
    Company Underwriter determines that the aggregate amount of the securities
    requested to be included in such offering is sufficiently large to have a
    material adverse effect on the distribution or sales price of the securities
    in such offering, then the Company shall include in such Incidental
    Registration, to the extent of the amount that the Company Underwriter
    believes may be sold without causing such material adverse effect, first,
    all of the securities to be offered for the account of the Company, in the
    case of a Company initiated Incidental Registration, or the shareholders who
    have requested such Incidental Registration, in the case of a
    shareholder-initiated Incidental Registration, second, any Registrable
    Securities and any other shares of Common Stock requested by holders thereof
    (including the Designated Shareholders) to be included in such registration,
    pro rata among the Designated Shareholders and such other holders based on
    the number of securities held by each such holder, and third, all of the
    securities to be offered for the account of the Company, in the case of a
    shareholder-initiated Incidental Registration. The Company shall have the
    right to terminate or withdraw any public offering initiated by it under
    this Section 4 whether or not a Designated Shareholder has elected to
    include securities in such public offering, and shall promptly notify the
    Designated Shareholders (if any has elected to include shares in such public
    offering) of such termination or withdrawal.

 b. Underwriting Procedures . If the public offering of which the Company gives
    notice under this Section 4 is for an Underwritten Offering, the Company
    shall so advise the Designated Shareholders. In such event, the right of a
    Designated Shareholder to include Registrable Securities in a public
    offering pursuant to this Section 4 shall be conditioned upon its
    participation in such underwriting and the inclusion of its Registrable
    Securities in the underwriting to the extent provided herein. Each of the
    Company and such Designated Shareholder shall enter into an underwriting
    agreement in customary form with the Approved Underwriter.

    

11

--------------------------------------------------------------------------------



     c. Expenses . Except as provided in Section 6(d) hereof, the Company shall
        bear all Registration Expenses in connection with any Incidental
        Registration pursuant to this Section 4, whether or not such Incidental
        Registration becomes effective.
    
        

 5. Holdback Agreements.

    

     a. Restrictions on Public Sale by Designated Shareholders .
    
        
    
         i.  To the extent requested by the Approved Underwriter or the Company
             Underwriter, as the case may be, in the case of an Underwritten
             Offering, each Designated Shareholder agrees (x) not to effect any
             public sale or distribution of any Registrable Securities or of any
             securities convertible into or exchangeable or exercisable for such
             Registrable Securities, including a sale pursuant to Rule 144 (or
             any successor rule or regulation) promulgated under the Securities
             Act, or offer to sell, contract to sell (including, without
             limitation, any short sale), grant any option to purchase or enter
             into any hedging or similar transaction with the same economic
             effect as a sale of, any Registrable Securities and (y) except as
             otherwise consented to by the Company, not to make any request for
             a Demand Registration under this Agreement, in each case, during
             the Specified Period following the effective date of such
             Registration Statement, except in each case as part of such
             Underwritten Offering.
        
             
        
         ii. The Designated Shareholders hereby agree that they shall act in
             good faith with respect to the restrictions set forth in this
             Section 5(a) and shall take no action or omit to take any action
             with the intention of circumventing or evading the restrictions
             applicable to them under this Section 5(a).
        
             
    
     b. Restrictions on Public Sale by the Company . Unless the Company shall
        have received the prior written consent of the Majority Designated
        Shareholders, the Company agrees not to (i) effect any public sale or
        distribution of any of its securities, or any securities convertible
        into or exchangeable or exercisable for such securities (except pursuant
        to registrations on Form S-4 or S-8), (ii) file any Registration
        Statements relating to the registration of securities for the Company's
        account (except pursuant to registrations on Form S-4 or S-8), or
        (iii) make any public announcements related to clause (i) or (ii), in
        each case, during the period beginning on the effective date of any
        Registration Statement relating to a registration in which the
        Designated Shareholders of Registrable Securities are participating and
        ending on the earlier of (x) the date on which all Registrable
        Securities registered on such Registration Statement are sold and
        (y) the Specified Period after the effective date of such Registration
        Statement (except as part of such registration).
    
        

 6. Registration Procedures .

    

     a. Obligations of the Company . Whenever registration of Registrable
        Securities has been requested or required pursuant to Section 3 or
        Section 4 hereof, the Company shall use its commercially reasonable
        efforts to effect the registration and sale of such Registrable
        Securities in accordance with the intended

12

--------------------------------------------------------------------------------



method of distribution thereof as expeditiously as reasonably possible and
subject to Section 9(b), and in connection with any such request, the Company
shall:

 i.   as expeditiously as reasonably possible, prepare and file with the
      Commission a Registration Statement on any form for which the Company then
      qualifies or which counsel for the Company shall deem appropriate and
      which form shall be available for the sale of such Registrable Securities
      in accordance with the intended method of distribution thereof, and cause
      such Registration Statement to become effective; provided, however, that
      (x) before filing a Registration Statement or Prospectus or any amendments
      or supplements thereto, or before using any Free Writing Prospectus, the
      Company shall provide one firm of legal counsel selected by the Designated
      Shareholders holding a majority of the Registrable Securities being
      registered in such registration ("Designated Shareholders' Counsel"), any
      managing underwriter or broker/dealer participating in any disposition of
      such Registrable Securities pursuant to a Registration Statement and any
      attorney retained by any such managing underwriter or broker/dealer (each,
      an "Inspector" and collectively, the "Inspectors") with an adequate and
      appropriate opportunity to review and comment on such Registration
      Statement and each Prospectus included therein (and each amendment or
      supplement thereto) and each Free Writing Prospectus to be filed with the
      Commission, subject to such documents being under the Company's control,
      and (y) the Company shall notify the Designated Shareholders' Counsel and
      each seller of Registrable Securities pursuant to such Registration
      Statement of any stop order issued or threatened by the Commission and
      take all reasonable actions required to prevent the entry of such stop
      order or to remove it if entered;

      

 ii.  use its commercially reasonable efforts to, as expeditiously as reasonably
      possible, prepare and file with the Commission such amendments and
      supplements to such Registration Statement and the Prospectus used in
      connection therewith as may be necessary to keep such Registration
      Statement effective for the lesser of (x) one hundred twenty (120) days
      (or, in the case of a Short-Form Registration, two years from the
      effective date of the Registration Statement if such Registration
      Statement is filed pursuant to Rule 415 promulgated under the Securities
      Act) and (y) such shorter period which will terminate when all Registrable
      Securities covered by such Registration Statement have been sold (or, if
      such Registration Statement is an Automatic Shelf Registration Statement,
      on the second anniversary of the date of filing of such Automatic Shelf
      Registration Statement); and comply with the provisions of the Securities
      Act with respect to the disposition of all securities covered by such
      Registration Statement during such period in accordance with the intended
      methods of disposition by the sellers thereof set forth in such
      Registration Statement;

      

 iii. as expeditiously as reasonably possible, furnish to each seller of
      Registrable Securities such number of copies of such Registration
      Statement, each amendment and supplement thereto (in each case including
      all exhibits thereto), the Prospectus included in such Registration
      Statement (including each preliminary Prospectus), any Prospectus filed
      under Rule 424 under the Securities Act and any Free Writing Prospectus as
      each such seller may reasonably request in order to facilitate the
      disposition of the Registrable Securities owned by such seller;

      

13

--------------------------------------------------------------------------------



 iv. use its commercially reasonable efforts to, as expeditiously as reasonably
     possible, register or qualify such Registrable Securities under such other
     securities or "blue sky" laws of such jurisdictions as any seller of
     Registrable Securities may reasonably request, and continue such
     registration or qualification in effect in such jurisdiction for as long as
     permissible pursuant to the laws of such jurisdiction, or for as long as
     any such seller requests or until all of such Registrable Securities are
     sold, whichever is shortest, and do any and all other acts and things which
     may be reasonably necessary or advisable to enable any such seller to
     consummate the disposition in such jurisdictions of the Registrable
     Securities owned by such seller; provided, however, that the Company shall
     not be required to (x) qualify generally to do business in any jurisdiction
     where it would not otherwise be required to qualify but for this
     Section 6(a)(iv), (y) subject itself to taxation in any such jurisdiction
     or (z) consent to general service of process in any such jurisdiction;

     

 v.  as expeditiously as reasonably possible following its actual knowledge
     thereof, notify each seller of Registrable Securities: (A) when a
     Prospectus, any Prospectus supplement, any Free Writing Prospectus, a
     Registration Statement or a post-effective amendment to a Registration
     Statement has been filed with the Commission, and, with respect to a
     Registration Statement or any post-effective amendment, when the same has
     become effective; (B) of any request by the Commission or any other federal
     or state governmental authority for amendments or supplements to a
     Registration Statement, related Prospectus or Free Writing Prospectus or
     for additional information; (C) of the receipt by the Company of any
     notification with respect to the suspension of the qualification or
     exemption from qualification of any of the Registrable Securities for sale
     in any jurisdiction or the initiation or threatening of any proceedings for
     such purpose; (D) of the existence of any fact or happening of any event of
     which the Company has knowledge which makes any statement of a material
     fact in such Registration Statement, related Prospectus or Free Writing
     Prospectus or any document incorporated or deemed to be incorporated
     therein by reference untrue or which would require the making of any
     changes in the Registration Statement, Prospectus or Free Writing
     Prospectus in order that, in the case of the Registration Statement, it
     will not contain any untrue statement of a material fact or omit to state
     any material fact required to be stated therein or necessary to make the
     statements therein not misleading, and that in the case of such Prospectus
     or Free Writing Prospectus, it will not contain any untrue statement of a
     material fact or omit to state any material fact required to be stated
     therein or necessary to make the statements therein, in the light of the
     circumstances under which they were made, not misleading; and (E) of the
     determination by the Company that a post-effective amendment to a
     registration statement is necessary or advisable;

     

 vi. use its commercially reasonable efforts to, as expeditiously as reasonably
     possible, upon the occurrence of any event contemplated by
     Section 6(a)(v)(D) hereof or, subject to Section 3(a) hereof, the existence
     of a Valid Business Reason, as promptly as practicable, prepare a
     supplement or amendment to such Registration Statement, related Prospectus
     or Free Writing Prospectus and furnish to each seller of Registrable
     Securities a reasonable number of copies of such supplement to, or
     amendment of, such Registration Statement, Prospectus or Free Writing
     Prospectus as may be necessary so that, after delivery to the purchasers of
     such Registrable Securities,

14

--------------------------------------------------------------------------------



       in the case of the Registration Statement, it will not contain any untrue
       statement of a material fact or omit to state any material fact required
       to be stated therein or necessary to make the statements therein not
       misleading, and that in the case of such Prospectus or Free Writing
       Prospectus, it will not contain any untrue statement of a material fact
       or omit to state any material fact required to be stated therein or
       necessary to make the statements therein, in light of the circumstances
       under which they were made, not misleading;

 vii.  enter into and perform customary agreements (including an underwriting
       agreement in customary form (including customary indemnification
       provisions) with the Approved Underwriter or Company Underwriter, if any,
       selected as provided in Section 3 or Section 4 hereof, as the case may
       be) and take such other commercially reasonable actions as are reasonably
       required in order to expedite or facilitate the disposition of such
       Registrable Securities and shall provide all reasonable cooperation,
       including causing its appropriate officers to attend and participate in
       "road shows" and other information meetings organized by the Approved
       Underwriter or Company Underwriter;

       

 viii. make available at reasonable times for inspection by any Inspector all
       financial and other records, pertinent corporate documents and properties
       of the Company and its subsidiaries (collectively, the "Records") as
       shall be reasonably necessary to enable them to exercise their due
       diligence responsibility, and cause the Company's and its subsidiaries'
       officers, directors and employees, and the Company's independent
       registered public accounting firm, to supply all information reasonably
       requested by any such Inspector in connection with such Registration
       Statement. Records that the Company determines, in good faith, to be
       confidential and which it notifies the Inspectors are confidential shall
       not be disclosed by the Inspectors (and the Inspectors shall confirm
       their agreement in writing in advance to the Company if the Company shall
       so request) unless (x) the disclosure of such Records is necessary, in
       the Company's judgment, to avoid or correct a misstatement or omission in
       the Registration Statement, (y) the release of such Records is ordered
       pursuant to a subpoena or other order from a court of competent
       jurisdiction after exhaustion of all appeals therefrom or (z) the
       information in such Records was known to the Inspectors on a non-
       confidential basis prior to its disclosure by the Company or has been
       made generally available to the public. Each seller of Registrable
       Securities agrees that it shall, upon learning that disclosure of such
       Records is sought in a court of competent jurisdiction, promptly give
       notice to the Company and allow the Company, at the Company's expense, to
       undertake appropriate action to prevent disclosure of the Records deemed
       confidential;

       

 ix.   if such sale is pursuant to an Underwritten Offering, obtain a "cold
       comfort" letter dated the effective date of the Registration Statement
       and the date of the closing under the underwriting agreement from the
       Company's independent registered public accounting firm in customary form
       and covering such matters of the type customarily covered by "cold
       comfort" letters as the managing underwriter reasonably requests;

       

15

--------------------------------------------------------------------------------



 x.    furnish, at the request of any seller of Registrable Securities on the
       date such securities are delivered to the underwriters for sale pursuant
       to such registration or, if such securities are not being sold through
       underwriters, on the date the Registration Statement with respect to such
       securities becomes effective, an opinion with respect to legal matters
       and a negative assurance letter with respect to disclosure matters, each
       dated such date, of and from counsel representing the Company for the
       purposes of such registration, addressed to the underwriters, if any, and
       to the seller making such request, covering such matters with respect to
       the registration in respect of which such opinion and letter are being
       given as the underwriters, if any, and such seller may reasonably request
       and are customarily included in such opinions and letters;

       

 xi.   with respect to each free writing prospectus or other materials to be
       included in a Disclosure Package, ensure that no Registrable Securities
       be sold "by means of" (as defined in Rule 159A(b) promulgated under the
       Securities Act) such free writing prospectus or other materials without
       the prior written consent of the holders of the Registrable Securities
       covered by such Registration Statement, which free writing prospectuses
       or other materials shall be subject to the review of such holders'
       counsel;

       

 xii.  comply with all applicable rules and regulations of the Commission, and
       make available to its security holders, as soon as reasonably practicable
       but no later than fifteen months after the effective date of the
       Registration Statement, an earnings statement covering a period of twelve
       months beginning after the effective date of the Registration Statement,
       in a manner which satisfies the provisions of Section 11(a) of the
       Securities Act and Rule 158 promulgated under the Securities Act;

       

 xiii. cause any shares of Common Stock included in the Registration Statement
       to be listed on each securities exchange on which the Common Stock is
       then listed; provided, that the applicable listing requirements are
       satisfied;

       

 xiv.  cooperate with each seller of Registrable Securities and each underwriter
       participating in the disposition of such Registrable Securities and their
       respective counsel in connection with any filings required to be made
       with FINRA;

       

 xv.   in a timely manner, provide Designated Shareholders' Counsel with all
       material correspondence with the Commission in connection with any such
       registration statement;

       

 xvi.  take all other steps reasonably necessary to effect the registration of
       the Registrable Securities contemplated hereby and reasonably cooperate
       with the holders of such Registrable Securities to facilitate the
       disposition of such Registrable Securities pursuant thereto;

       

 xvii. within the deadlines specified by the Securities Act and the rules
       promulgated thereunder, make all required filings of all Prospectuses and
       Free Writing Prospectuses with the Commission; and

       

16

--------------------------------------------------------------------------------



     xviii. within the deadlines specified by the Securities Act and the rules
            promulgated thereunder, make all required filing fee payments in
            respect of any Registration Statement or Prospectus used under this
            Agreement (and any offering covered thereby).
    
            

 b. Seller Requirements . In connection with any offering under any Registration
    Statement under this Agreement, each Designated Shareholder (i) shall
    promptly furnish to the Company in writing such information with respect to
    such Designated Shareholder and the intended method of disposition of its
    Registrable Securities as the Company may reasonably request or as may be
    required by law or regulations for use in connection with any related
    Registration Statement or Prospectus (or amendment or supplement thereto)
    and all information required to be disclosed in order to make the
    information previously furnished to the Company by such Designated
    Shareholder not contain a material misstatement of fact or necessary to
    cause such Registration Statement or Prospectus (or amendment or supplement
    thereto) not to omit a material fact with respect to such Designated
    Shareholder necessary in order to make the statements therein not
    misleading; (ii) shall comply with the Securities Act and the Exchange Act
    and all applicable state securities laws and comply with all applicable
    regulations in connection with the registration and the disposition of the
    Registrable Securities; and (iii) shall not use any Free Writing Prospectus
    without the prior written consent of the Company. If any seller of
    Registrable Securities fails to provide such information required to be
    included in such Registration Statement by applicable securities laws or
    otherwise necessary or desirable in connection with the disposition of such
    Registrable Securities in a timely manner after written request therefor,
    the Company may exclude such seller's Registrable Securities from a
    registration under Section 3 or Section 4 hereof.

    

 c. Notice to Discontinue . Each Designated Shareholder agrees that, upon
    receipt of any notice from the Company of the happening of any event of the
    kind described in Section 6(a)(v)(D) hereof or, subject to Section 3(a)
    hereof, the existence of Valid Business Reason, such Designated Shareholder
    shall forthwith discontinue disposition of Registrable Securities pursuant
    to the Registration Statement covering such Registrable Securities until
    such Designated Shareholder's receipt of the copies of the supplemented or
    amended Prospectus or Free Writing Prospectus contemplated by
    Section 6(a)(vi) hereof (or if no supplemental or amended prospectus or Free
    Writing Prospectus is required, upon confirmation from the Company that use
    of the Prospectus or Free Writing Prospectus is once again permitted) and,
    if so directed by the Company, such Designated Shareholder shall deliver to
    the Company (at the Company's expense) all copies, other than permanent file
    copies then in such Designated Shareholder's possession, of the Prospectus
    or Free Writing Prospectus covering such Registrable Securities which is
    current at the time of receipt of such notice. If the Company shall give any
    such notice, the Company shall extend the period during which such
    Registration Statement shall be maintained effective pursuant to this
    Agreement (including, without limitation, the period referred to in
    Section 6(a)(ii) hereof) by the number of days during the period from and
    including the date of the giving of such notice pursuant to
    Section 6(a)(v)(D) hereof to and including the date when sellers of such

17

--------------------------------------------------------------------------------



        Registrable Securities under such Registration Statement shall have
        received the copies of the supplemented or amended Prospectus or Free
        Writing Prospectus contemplated by and meeting the requirements of
        Section 6(a)(v) hereof (or if no supplemental or amended prospectus or
        Free Writing Prospectus is required, upon confirmation from the Company
        that use of the Prospectus or Free Writing Prospectus is once again
        permitted).
    
     d. Registration Expenses . Except as provided in Section 3(d), the Company
        shall pay all expenses arising from or incident to its performance of,
        or compliance with, this Agreement, including, without limitation,
        (i) Commission, stock exchange and FINRA registration (including any
        counsel retained in connection with FINRA registration) and filing fees,
        (ii) all fees and expenses incurred in complying with state securities
        or "blue sky" laws (including reasonable fees, charges and disbursements
        of counsel to any underwriter incurred in connection with "blue sky"
        qualifications of the Registrable Securities as may be set forth in any
        underwriting agreement), (iii) all printing, messenger and delivery
        expenses and (iv) the fees, charges and expenses of counsel to the
        Company and of its independent registered public accounting firm and any
        other accounting fees, charges and expenses incurred by the Company
        (including, without limitation, any expenses arising from any "cold
        comfort" letters or any special audits incident to or required by any
        registration or qualification). All of the expenses described in the
        preceding sentence of this Section 6(d) are referred to herein as
        "Registration Expenses." The Designated Shareholders of Registrable
        Securities sold pursuant to a Registration Statement shall bear the
        expense of any broker's commission or underwriter's discount or
        commission relating to the registration and sale of such Designated
        Shareholders' Registrable Securities and shall bear the fees and
        expenses of their own counsel.
    
        

 7. Indemnification; Contribution .

    

     a. Indemnification by the Company . The Company agrees to indemnify and
        hold harmless each Designated Shareholder, its partners, directors,
        officers, Affiliates, members, employees and each Person who controls
        (within the meaning of Section 15 of the Securities Act) such Designated
        Shareholder from and against any and all losses, claims, damages,
        liabilities and expenses, or any action or proceeding in respect thereof
        (including reasonable costs of investigation and reasonable attorneys'
        fees and expenses) (each, a "Liability" and collectively,
        "Liabilities"), arising out of or based upon (a) any untrue, or
        allegedly untrue, statement of a material fact contained in the
        Disclosure Package, the Registration Statement, the Prospectus, any Free
        Writing Prospectus or in any amendment or supplement thereto; and
        (b) the omission or alleged omission to state in the Disclosure Package,
        the Registration Statement, the Prospectus, any Free Writing Prospectus
        or in any amendment or supplement thereto any material fact required to
        be stated therein or necessary to make the statements therein not
        misleading under the circumstances such statements were made; provided,
        however, that the Company shall not be held liable in any such case to
        the extent that any such Liability arises out of or is based upon an
        untrue statement or alleged untrue statement or omission or alleged
        omission contained in such Disclosure Package, Registration Statement,
        Prospectus, Free Writing Prospectus or such amendment or supplement
        thereto in

18

--------------------------------------------------------------------------------



    reliance upon and in conformity with information concerning such Designated
    Shareholder furnished in writing to the Company by or on behalf of such
    Designated Shareholder expressly for use therein, including, without
    limitation, the information furnished to the Company pursuant to
    Sections 6(b) and 7(b) hereof.

 b. Indemnification by Designated Shareholders . In connection with any offering
    in which a Designated Shareholder is participating pursuant to Section 3 or
    Section 4 hereof, such Designated Shareholder agrees severally to indemnify
    and hold harmless the Company, the other Designated Shareholders, any
    underwriter retained by the Company and each Person who controls the
    Company, the other Designated Shareholders or such underwriter (within the
    meaning of Section 15 of the Securities Act) to the same extent as the
    foregoing indemnity from the Company to the Designated Shareholders
    (including indemnification of their respective partners, directors,
    officers, Affiliates, members, employees and controlling Persons), but only
    to the extent that Liabilities arise out of or are based upon a statement or
    alleged statement or an omission or alleged omission that was made in
    reliance upon and in conformity with information with respect to such
    Designated Shareholder furnished in writing to the Company by or on behalf
    of such Designated Shareholder expressly for use in such Disclosure Package,
    Registration Statement, Prospectus, Free Writing Prospectus or such
    amendment or supplement thereto, including, without limitation, the
    information furnished to the Company pursuant to Section 6(b) hereof;
    provided, however, that the total amount to be indemnified by such
    Designated Shareholder pursuant to this Section 7(b) shall be limited to the
    net proceeds (after deducting any underwriters' discounts and commissions)
    received by such Designated Shareholders in the offering to which such
    Disclosure Package, Registration Statement, Prospectus, Free Writing
    Prospectus or such amendment or supplement thereto relates.

    

 c. Conduct of Indemnification Proceedings . Any Person entitled to
    indemnification or contribution hereunder (the "Indemnified Party") agrees
    to give prompt written notice to the indemnifying party (the "Indemnifying
    Party") after the receipt by the Indemnified Party of any written notice of
    the commencement of any action, suit, proceeding or investigation or threat
    thereof made in writing for which the Indemnified Party intends to claim
    indemnification or contribution pursuant to this Agreement; provided,
    however, that the failure to so notify the Indemnifying Party shall not
    relieve the Indemnifying Party of any Liability that it may have to the
    Indemnified Party hereunder (except to the extent that the Indemnifying
    Party is materially prejudiced or otherwise forfeits substantive rights or
    defenses by reason of such failure). If notice of commencement of any such
    action is given to the Indemnifying Party as above provided, the
    Indemnifying Party shall be entitled to participate in and, to the extent it
    may wish, jointly with any other Indemnifying Party similarly notified, to
    assume the defense of such action at its own expense, with counsel chosen by
    it and reasonably satisfactory to such Indemnified Party. Each Indemnified
    Party shall have the right to employ separate counsel in any such action and
    participate in the defense thereof, but the reasonable and documented
    out-of-pocket fees and expenses of such counsel shall be paid by the
    Indemnified Party unless (i) the Indemnifying Party agrees to pay the same,
    (ii) the Indemnifying Party fails to assume the defense of such action with
    counsel reasonably

19

--------------------------------------------------------------------------------



    satisfactory to the Indemnified Party or (iii) the named parties to any such
    action (including any impleaded parties) include both the Indemnifying Party
    and the Indemnified Party and such parties have been advised by such counsel
    that either (x) representation of such Indemnified Party and the
    Indemnifying Party by the same counsel would be inappropriate under
    applicable standards of professional conduct or (y) there may be one or more
    legal defenses available to the Indemnified Party which are different from
    or additional to those available to the Indemnifying Party. In any of such
    cases, the Indemnifying Party shall not have the right to assume the defense
    of such action on behalf of such Indemnified Party, it being understood,
    however, that the Indemnifying Party shall not be liable for the reasonable
    and documented out-of-pocket fees and expenses of more than one separate
    firm of attorneys (in addition to any local counsel) for all Indemnified
    Parties and all such reasonable and documented out-of-pocket fees and
    expenses shall be reimbursed as incurred. No Indemnifying Party shall be
    liable for any settlement entered into without its written consent, which
    consent shall not be unreasonably withheld. No Indemnifying Party shall,
    without the consent of such Indemnified Party, effect any settlement of any
    pending or threatened proceeding in respect of which such Indemnified Party
    is a party and indemnity has been sought hereunder by such Indemnified
    Party, unless such settlement includes an unconditional release of such
    Indemnified Party from all liability for claims that are the subject matter
    of such proceeding.

 d. Contribution . If the indemnification provided for in this Section 7 from
    the Indemnifying Party is unavailable to an Indemnified Party hereunder or
    insufficient to hold harmless an Indemnified Party in respect of any
    Liabilities referred to herein, then each Indemnifying Party, in lieu of
    indemnifying such Indemnified Party, shall contribute to the amount paid or
    payable by such Indemnified Party as a result of such Liabilities in such
    proportion as is appropriate to reflect the relative fault of the
    Indemnifying Party and Indemnified Party in connection with the actions
    which resulted in such Liabilities, as well as any other relevant equitable
    considerations. The relative faults of such Indemnifying Party and
    Indemnified Party shall be determined by reference to, among other things,
    whether any action in question, including any untrue or alleged untrue
    statement of a material fact or omission or alleged omission to state a
    material fact, has been made by, or relates to information supplied by, such
    Indemnifying Party or Indemnified Party, and the parties' relative intent,
    knowledge, access to information and opportunity to correct or prevent such
    action. The amount paid or payable by a party as a result of the Liabilities
    referred to above shall be deemed to include, subject to the limitations set
    forth in Sections 7(a), 7(b) and 7(c) hereof, any reasonable and documented
    out-of-pocket legal or other fees, charges or expenses reasonably incurred
    by such party in connection with any investigation or proceeding; provided,
    that the total amount to be contributed by any Designated Shareholder shall
    be limited to the net proceeds (after deducting any underwriters' discounts
    and commissions) received by such Designated Shareholder in the offering.
    
    

    

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable

20

--------------------------------------------------------------------------------



    considerations referred to in the immediately preceding paragraph. No Person
    guilty of fraudulent misrepresentation (within the meaning of Section 11(f)
    of the Securities Act) shall be entitled to contribution from any Person who
    was not guilty of such fraudulent misrepresentation.

 8. Required Reports and Rule 144 . The Company covenants that it shall (i) use
    commercially reasonable efforts to file the reports required to be filed by
    it under the Securities Act and the Exchange Act and the rules and
    regulations adopted by the Commission thereunder and (ii) take such action
    as may be required from time to time to enable such Designated Shareholder
    to sell Registrable Securities without registration under the Securities Act
    within the limitation of the exemptions provided by (A) Rule 144 under the
    Securities Act, as such rule may be amended from time to time, or
    (B) any similar rules or regulations hereafter adopted by the Commission.
    The Company shall, upon the request of any Designated Shareholder, deliver
    to such Designated Shareholder a written statement as to whether it has
    complied with such requirements.

    

 9. Miscellaneous .

    

     a. Stock Splits, etc. The provisions of this Agreement shall be
        appropriately adjusted for any stock dividends, splits, reverse splits,
        combinations recapitalizations and the like occurring after the date
        hereof.
    
        
    
     b. No Inconsistent Agreements . The Company hereby represents and warrants
        that it has not previously entered into any agreement granting
        registration rights to any Person that would restrict the exercise by
        the Designated Shareholders of the rights granted to them herein (it
        being understood that exercises of demand registrations pursuant to this
        Agreement may be subject to piggyback registration rights granted
        pursuant to registration rights agreements filed by the Company pursuant
        to the Exchange Act prior to the date hereof). The Company shall not
        enter into any future registration rights agreement that would restrict
        the exercise by the Designated Shareholders of the rights granted to
        them herein.
    
        
    
     c. Remedies . The Designated Shareholders, in addition to being entitled to
        exercise all rights granted by law, including recovery of damages, shall
        be entitled to specific performance of their rights under this
        Agreement. The Company agrees that monetary damages would not be
        adequate compensation for any loss incurred by reason of a breach by it
        of the provisions of this Agreement and hereby agrees to waive in any
        action for specific performance the defense that a remedy at law would
        be adequate.
    
        
    
     d. Amendments and Waivers . Except as otherwise provided herein, the
        provisions of this Agreement may not be amended, modified or
        supplemented, and waivers or consents to departures from the provisions
        hereof may not be given unless consented to in writing by the Company
        and Majority Designated Shareholders; provided, however, that no
        amendment, modification, supplement, waiver or consent to depart from
        the provisions hereof shall be effective if such amendment,
        modification,

21

--------------------------------------------------------------------------------



    supplement, waiver or consent to depart from the provisions hereof
    materially and adversely affects the substantive rights or obligations of
    one Designated Shareholder, or group of Designated Shareholders, without a
    similar and proportionate effect on the substantive rights or obligations of
    all Designated Shareholders, unless each such disproportionately affected
    Designated Shareholder consents in writing thereto.

 e. Notices . All notices, demands and other communications provided for or
    permitted hereunder shall be made in writing and shall be made by registered
    or certified first-class mail, return receipt requested, telecopy,
    electronic transmission, courier service or personal delivery:

    

     i.  If to the Company:
    
         
    
         ServiceSource International, Inc.
         634 Second Street
         San Francisco, CA 94107
         
         Attention: General Counsel
    
         with a copy (which shall not constitute notice) to:
    
         Wilson Sonsini Goodrich & Rosati
         Professional Corporation
         1301 Avenue of the Americas, 40th Floor
         New York, NY 10019
         Attn: Warren S. de Wied
         email: wdewied@wsgr.com
    
         and
    
         Wilson Sonsini Goodrich & Rosati
         Professional Corporation
         650 Page Mill Road
         Palo Alto, CA 94304
         Attn: Tony Jeffries
         Michael Coke
         email: ajeffries@wsgr.com
         mcoke@wsgr.com
    
     ii. If to Altai or its Affiliates:
    
         
    
         Altai Capital Management, L.P.
         152 West 57th Street, 10th Floor
         New York, NY 10019
         Facsimile: 800-642-2526
         Attention: Toby E. Symonds

22

--------------------------------------------------------------------------------



          with a copy (which shall not constitute notice) to:
    
          Paul, Weiss, Rifkind, Wharton & Garrison LLP
          1285 Avenue of the Americas
          New York, New York 10019-6064
          Facsimile: (212) 757-3990
          Attention: Steven J. Williams
          Raphael M. Russo
    
     iii. If to any Designated Shareholder (other than Altai or its Affiliates),
          at its address as it appears in the books and records of the Company.
    
          

    All such notices, demands and other communications shall be deemed to have
    been duly given when delivered by hand, if personally delivered; when
    delivered by courier, if delivered by commercial courier service; five
    Business Days after being deposited in the mail, postage prepaid, if mailed;
    and when receipt is acknowledged, if telecopied, or electronically
    transmitted. Any party may by notice given in accordance with this
    Section 9(e) designate another address or Person for receipt of notices
    hereunder.

 f. Permitted Assignees; Third Party Beneficiaries . This Agreement shall inure
    to the benefit of and be binding upon the permitted assignees of the parties
    hereto as provided in Section 2(d) hereof. Except as provided in Section 7
    hereof, no Person other than the parties hereto and their permitted
    assignees is intended to be a beneficiary of this Agreement.

    

 g. Counterparts . This Agreement may be executed in any number of counterparts
    and by the parties hereto in separate counterparts, each of which when so
    executed shall be deemed to be an original and all of which taken together
    shall constitute one and the same agreement.

    

 h. Headings . The headings in this Agreement are for convenience of reference
    only and shall not limit or otherwise affect the meaning hereof.

    

 i. GOVERNING LAW . THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
    ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
    PRINCIPLES OF CONFLICTS OF LAW THEREOF.

    

 j. Jurisdiction . Any action or proceeding against any party hereto relating in
    any way to this Agreement or the transactions contemplated hereby may be
    brought and enforced in the federal or state courts in the State of
    Delaware, and each party, on behalf of itself and its respective successors
    and assigns, irrevocably consents to the jurisdiction of each such court in
    respect of any such action or proceeding. Each party, on behalf of itself
    and its respective successors and assigns, irrevocably consents to the
    service of process in any such action or proceeding by the mailing of

23

--------------------------------------------------------------------------------



    copies thereof by registered or certified mail, postage prepaid, return
    receipt requested, to such person or entity at the address for such person
    or entity set forth in Section 9(e) hereof of this Agreement or such other
    address such person or entity shall notify the other in writing. The
    foregoing shall not limit the right of any person or entity to serve process
    in any other manner permitted by law or to bring any action or proceeding,
    or to obtain execution of any judgment, in any other jurisdiction.

    Each party, on behalf of itself and its respective successors and assigns,
    hereby irrevocably waives any objection that it may now or hereafter have to
    the laying of venue of any action or proceeding arising under or relating to
    this Agreement or the transactions contemplated hereby in any court located
    in the State of Delaware or located in any other jurisdiction chosen by the
    Company in accordance with Section 9(e) hereof. Each party, on behalf of
    itself and its respective successors and assigns, hereby irrevocably waives
    any claim that a court located in the State of Delaware is not a convenient
    forum for any such action or proceeding.

    Each party, on behalf of itself and its respective successors and assigns,
    hereby irrevocably waives, to the fullest extent permitted by applicable
    United States federal and state law, all immunity from jurisdiction, service
    of process, attachment (both before and after judgment) and execution to
    which he might otherwise be entitled in any action or proceeding relating in
    any way to this Agreement or the transactions contemplated hereby in the
    courts of the State of Delaware, of the United States or of any other
    country or jurisdiction, and hereby waives any right he might otherwise have
    to raise or claim or cause to be pleaded any such immunity at or in respect
    of any such action or proceeding.

 k. WAIVER OF JURY TRIAL . EACH PARTY, ON BEHALF OF ITSELF AND ITS RESPECTIVE
    SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY WAIVE ANY RIGHTS THEY MAY HAVE TO
    A TRIAL BY JURY IN RESPECT OF ANY ACTION BASED UPON, OR ARISING OUT OF THIS
    AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

    

 l. Severability . If any one or more of the provisions contained herein, or the
    application thereof in any circumstance, is held invalid, illegal or
    unenforceable in any respect for any reason, the validity, legality and
    enforceability of any such provision in every other respect and of the
    remaining provisions hereof shall not be in any way impaired.

    

 m. Rules of Construction . Unless the context otherwise requires, references to
    sections or subsections refer to sections or subsections of this Agreement.
    Terms defined in the singular have a comparable meaning when used in the
    plural, and vice versa.

    

 n. Entire Agreement . This Agreement is intended by the parties as a final
    expression of their agreement and intended to be a complete and exclusive
    statement of the agreement and understanding of the parties hereto with
    respect to the subject matter contained herein. There are no restrictions,
    promises, representations, warranties or undertakings with respect to the
    subject matter contained

24

--------------------------------------------------------------------------------



    herein, other than those set forth or referred to herein. This Agreement
    supersedes all prior agreements and understandings among the parties with
    respect to such subject matter.

 o. Further Assurances . Each of the parties shall execute such documents and
    perform such further acts as may be reasonably required or desirable to
    carry out or to perform the provisions of this Agreement.

    

 p. Other Agreements . Nothing contained in this Agreement shall be deemed to be
    a waiver of, or release from, any obligations any party hereto may have
    under, or any restrictions on the transfer of Registrable Securities or
    other securities of the Company imposed by, any other agreement.

    

[Remainder of page intentionally left blank]

 

 

25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

SERVICESOURCE INTERNATIONAL, INC.

By: /s/ Ashley Fieglein Johnson
Name: Ashley Fieglein Johnson
Title: Chief Executive Officer

 

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

ALTAI CAPITAL MASTER FUND, LTD.

By: Altai Capital Management, L.P. as Investment Adviser

By: /s/ Toby E. Symonds
Name: Toby E. Symonds
Title: Authorized Signatory

 

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

Annex A

[Name and Address of Transferee]

________
[Address]

[Name and Address of Transferor]

________, 20__

Ladies and Gentlemen:

Reference is made to the Registration Rights Agreement, dated as of November 13,
2014 (the "Registration Rights Agreement"), by and among ServiceSource
International, Inc., a Delaware corporation, and the certain shareholders named
therein. All capitalized terms used herein but not otherwise defined shall have
the meanings given to them in the Registration Rights Agreement.

In connection with the transfer by [Name of Transferor] of Registrable
Securities with associated registration rights under the Registration Rights
Agreement to [Name of Transferee] as transferee (the "Transferee"), the
Transferee hereby agrees to be bound as a Designated Shareholder by the
provisions of the Registration Rights Agreement as provided under
Section 2(d)(i) thereto.

This consent shall be governed by Delaware law.

Yours sincerely,

[Name of Transferee]

By: ______________________
Name:
Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------